Citation Nr: 0805033	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for 
fibrosarcoma of the left thigh, claimed as secondary to 
chemical exposure, to include radiation and/or herbicides.

2.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for Grave's 
disease, claimed as secondary to chemical exposure, to 
include radiation and/or herbicides.

3.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for residuals 
of a subcutaneous nodule excision, left abdominal wall, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.

4.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for skin cancer 
of the arms and legs, claimed as secondary to chemical 
exposure, to include radiation and/or herbicides.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.

6.  Entitlement to service connection for depression, claimed 
as secondary to chemical exposure, to include radiation 
and/or herbicides.

7.  Entitlement to service connection for nephrolithiasis, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.

8.  Entitlement to service connection for papular lesions, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.

9.  Entitlement to service connection for heart palpitations 
and atrial fibrillation, claimed as secondary to chemical 
exposure, to include radiation and/or herbicides.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified before a decision review officer at the 
RO in January 2004.  In October 2005, he testified before the 
undersigned Veterans Law Judge, seated at the RO in Phoenix, 
Arizona.  Copies of the hearing transcripts are in the 
record.

The above listed issues are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A September 2006 Board decision denied the above listed 
claims for service connection for hypertension, depression, 
nephrolithiasis, papular lesions, and a cardiovascular 
disability (heart palpitations and atrial fibrillation).  In 
June 2007, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the September 2006 Board 
decision on these service connection issues.  The Joint 
Motion for Remand accompanying the Court's order reflects the 
September 2006 Board decision was vacated and remanded 
because the veteran was not given adequate notice under the 
Veterans Claims Assistance Act of 2000 regarding these 
service connection issues; VA had not fulfilled the duty to 
assist the veteran with his claims for service connection, 
including a VA examination and medical nexus opinion; and the 
Board's reasons and bases were inadequate in weighing of lay 
evidence of in-service exposures to radiation, herbicide, and 
chemicals in these service connection claims. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).    

The Joint Motion for Remand accompanying the Court's June 
2007 order vacating the September 2006 Board decision 
reflects that VA had not fulfilled the duty to notify the 
veteran regarding the issues of service connection for 
hypertension, depression, nephrolithiasis, papular lesions, 
and a cardiovascular disability (heart palpitations and 
atrial fibrillation).  In this case, there was no notice 
letter sent regarding the appellant's service connection 
claims.   

With regard to the duty to assist a claimant, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

The Joint Motion for Remand accompanying the Court's June 
2007 order vacating the September 2006 Board decision also 
reflects that VA had not fulfilled the duty to assist the 
veteran with his service connection claims, including by 
providing a VA examination and medical assessment of the 
veteran's current disorders and a medical nexus opinion as to 
the relationship of the currently claimed disorders and 
exposure to radiation, herbicides, or other chemicals, 
including mustard gas and Atropine, during service.  For 
these reasons, the AOJ should undertake further development 
necessary to decide the claims for service connection, 
including additional VA examinations and medical nexus 
opinions based on an accurate and complete history of in-
service exposures.

In the December 2002 rating decision, RO also found no new 
and material evidence had been submitted to reopen his 
previously denied service connection claims for fibrosarcoma, 
Grave's disease, residuals of a subcutaneous nodule excision, 
and skin cancer.  In September 2006, the Board remanded these 
issues to the RO for notice under the VCAA.  Although in a 
September 2006 letter the RO provided the appellant notice 
regarding new and material evidence claims, the claims file 
was needed to address other issues the veteran appealed to 
the Court; therefore, the RO has not had the opportunity to 
readjudicate these reopening issues.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  Upon 
remand, the AOJ will have the opportunity to readjudicate 
these reopening issues and, if any of the claims remain 
denied, issue a supplemental statement of the case addressing 
those issues.



Accordingly, all the issues listed above are REMANDED for the 
following action:

1.  The AOJ must send the appellant 
notice regarding the issues of service 
connection for hypertension, depression, 
nephrolithiasis, papular lesions, and a 
cardiovascular disability manifesting 
heart palpitations and atrial 
fibrillation that complies with 38 
U.S.C.A. 
§§ 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. 
§ 3.159 (2007).  The claims file must 
include documentation that there has been 
compliance with VA's duties to notify. 

2.  The AOJ should arrange for the 
veteran appropriate VA examinations of 
the veteran's cardiovascular system, 
including hypertension and any 
cardiovascular disability manifesting 
heart palpitations and atrial 
fibrillation; psychiatric disorder, 
including depression; nephrolithiasis, 
and skin disorder of papular lesions.  
The examiner(s) should be provided the 
full and accurate relevant history of 
these disorders.  The VA examiners should 
be provided access to relevant documents 
in the claims file in conjunction with 
the examination.  

For any currently diagnosed disabilities 
of hypertension, depression, 
nephrolithiasis, papular lesions, and a 
cardiovascular disability manifesting 
heart palpitations and atrial 
fibrillation, each examiner should offer 
an opinion as to whether the currently 
diagnosed disability is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) in-service radiation, 
herbicide, or chemical exposures, 
including mustard gas and Atropine.  A 
complete rationale should be provided for 
the opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why. 

3.  Following the above development, VA 
should readjudicate the claims for 
service connection for hypertension, 
depression, nephrolithiasis, papular 
lesions, and a cardiovascular disability 
manifesting heart palpitations and atrial 
fibrillation.  If any of the benefits 
sought on appeal are not granted on any 
of these service connection issues, an 
appropriate supplemental statement of the 
case should be issued to the veteran and 
his attorney.  The veteran and his 
attorney should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

4.  The AOJ should readjudicate the 
claims to reopen (based on new and 
material evidence) service connection for 
fibrosarcoma, Grave's disease, residuals 
of a subcutaneous nodule excision, and 
skin cancer.  If any of the benefits 
sought on appeal are not granted on any 
of these reopening issues, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
attorney.  The veteran and his attorney 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.  

The purpose of this remand is to provide notice and to assist 
the veteran by further developing his claims for service 
connection, and to provide due process with regard to the 
reopening issues.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



